The court, on motion of defendants, set aside the verdict upon one of the issues, on the ground that it was against the weight of the evidence, and directed a new trial on that issue. The court refused plaintiff judgment for recovery of the land sued for, upon the issues found, and entered an interlocutory judgment. The appeal of the defendants is premature. The should have noted their exception, and after the trial is completed by a finding upon the other issue and a final judgment, an appeal will lie. The Court here will not try causes by "piece-meal." This has often been decided. University v. Bank, 92 N.C. 651; Hicks v. Gooch,93 N.C. 112; Hailey v. Gray 93 N.C. 195; Blackwell v. McGaine, 105 N.C. 460, and Wallace v. Douglas, ibid., 42, and cases there cited.
Appeal dismissed.
Cited: Emry v. Parker, 111 N.C. 267; Myers v. Stafford, 114 N.C. 233;Benton v. Collins, 121 N.C. 66; Billings v. Observer, 150 N.C. 542. *Page 371 
(468)